DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on May 3rd, 2020 have been entered and accepted.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1 – 12 in the reply filed on September 18th, 2022 is acknowledged. The traversal is on the ground(s) of a dependency relation. This is not found persuasive as there would be a serious search and examination burden if the restriction were not required because the invention of Group Il has different classification, requires a different field of search, and the prior art applicable to one invention would not likely be applicable to another invention. The requirement is still deemed proper and is therefore made FINAL
Claims 13 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 18th, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4 – 5, and 7 – 11, the phrases “particularly”, “preferably”, and "in particular", “especially preferred” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7, and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schacht (US 2016/0114619) in view of Serbutoviez (US 2010/0092688).
Regarding claim 1, Schacht teaches a Method for producing a decorative surface on a workpiece (Abstract) the method comprising the steps of applying a manipulation medium (ref. #22) onto a part of a synthetic material layer (ref. #7) located on the workpiece (ref. #1) and removal of parts of the layer (Para. 118), wherein the removal takes place in a mechanical and/or contactless manner (Para. 118). However, Schacht does not explicitly describe the synthetic material layer is a liquid layer. 
Schacht discloses that the synthetic material layer can be formed of a plurality of suitable organic polymers, including acrylate (Para. 56). In a similar field of endeavor, Serbutoviez teaches a method for producing topologies on the surface of an organic thin film (Abstract). Serbutoviez discloses these thin films can comprise acrylate compositions in liquid form (Para. 9; Para. 15; Para. 32 – 40). 
It would have been obvious to one of ordinary skill in the art to specify the synthetic material layer taught by Schacht is in liquid form, as Schacht teaches the synthetic material layer is formed of acrylate and Serbutoviez teaches acrylate compositions can be formed into a liquid film. One would be motivated to make this modification as it is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 2, Schacht in view of Serbutoviez teaches the invention described in claim 1, as disclosed above. Furthermore, Schacht teaches the parts of the layer also include parts of the manipulation medium (ref. #22) located on the layer (Para. 118).
Regarding claim 3, Schacht in view of Serbutoviez teaches the invention described in claim 1, as disclosed above. Schacht further discloses the removal takes place mechanically by means of a removal device comprising a contact element being in contact with the surface of the layer (Para. 27; Para. 118), wherein the surface of the layer and the contact element move relative to each other during the removal (Para. 27; Para. 118).
Regarding claim 4, Schacht in view of Serbutoviez teaches the invention described in claim 3, as disclosed above. Furthermore, Schacht discloses the contact element comprising a stationary brush (Para.27). It would have been obvious to one of ordinary skill in the art to determine the brush comprises plastic fibers as this is a known option in the art.
Regarding claim 5, Schacht in view of Serbutoviez teaches the invention described in claim 3, as disclosed above. Schacht further teaches the removal includes a suction of the parts (13) by vacuum (Para. 27; Para. 118) and a heating of the layer (Para. 19).
Regarding claim 7, Schacht in view of Serbutoviez teaches the invention described in claim 1, as disclosed above. Furthermore, Schacht disclose removal including suction (Para. 27; Para. 118), which can be described as air flow.
Regarding claim 10, Schacht in view of Serbutoviez teaches the invention described in claim 1, as disclosed above. Furthermore, Schacht discloses applying the layer (ref. #7) onto at least a part of a surface of the workpiece (Para. 95) and curing the layer until a partial curing, wherein UV radiation is used (Para. 27; Para. 52)
Regarding claim 11, Schacht in view of Serbutoviez teaches the invention described in claim 10, as disclosed above. Furthermore, Schacht discloses the curing (S14) includes an irradiation of the layer by UV radiation (Para. 27), wherein the curing includes drying (Para. 111) and the curing is performed until to the final curing of the layer) after the removal (Para. 118).
Regarding claim 12, Schacht in view of Serbutoviez teaches the invention described in claim 10, as disclosed above. Furthermore, Schacht teaches the manipulation medium and the layer are configured such that they do not coalesce during the curing (Para. 46).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schacht and Serbutoviez applied to claim 3 above, and further in view of Wandres (US 6589357).
Regarding claim 6, Schacht in view of Serbutoviez teaches the invention described in claim 3, as disclosed above. However, these references do not describe cleaning the contact element. Yet in a similar field of endeavor, Wandres discloses a system comprising a workpiece (Abstract) and a contact element (ref. #3), like a brush (Col. 2, line 27), for operating on the workpiece. Wandres further discloses cleaning the contact element (claim 9). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Schacht and Serbutoviez by cleaning the contact element, as disclosed by Wandres. One would be motivated to make this modification to avoid contamination or other impurities.

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schacht and Serbutoviez applied to claim 7 above, and further in view of Gibson (US 2017/0333936).
Regarding claim 8, Schacht in view of Serbutoviez teaches the invention described in claim 7, as disclosed above. However, these references do not teach the fluid flow impinging onto the layer at an angle which is less than 45°.
Yet in a similar field of endeavor, Gibson teaches an invention for forming selective coated areas on a substrate (Abstract). This invention further comprises a fluid flow for removing material on the substrate (Para. 30 – 31), wherein the fluid flow extends across the entire width of the layer and the fluid flow impinges onto the layer at an angle which is less than 45° (Para. 30 – 31).
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Schacht and Serbutoviez so that the fluid flow covers the entire width of the layer and impinges onto the layer at an angle less than 45°, as taught by Gibson. One would be motivated to make this modification to avoid unwanted splashing (Gibson - Para. 31).
Regarding claim 9, Schacht in view of Serbutoviez and Gibson teaches the invention described in claim 8, as disclosed above. Furthermore, it would have been obvious to one of ordinary skill in the art at the time to specify the optimal diameter of the solid bodies through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741   



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743